63303: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 63303


Short Caption:JONES (DARRYL) VS. DIST. CT. (STATE)Classification:Original Proceeding - Criminal - Proper Person Writ Petition


Related Case(s):54831, 55508, 58014, 58052, 59206, 61437, 63240


Lower Court Case(s):Clark Co. - Eighth Judicial District - C251297Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


PetitionerDarryl L. Jones
					In Proper Person
				


Real Party in InterestThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						


RespondentDouglas Smith


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark



14-21714: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


06/03/2013Filing FeeFiling Fee Waived. Criminal.


06/03/2013Petition/WritFiled Proper Person Petition for Writ of Mandamus/Prohibition.13-16128




08/30/2013Order/ProceduralFiled Order Directing Answer. The State, the real party in interest, shall have 30 days from the date of this order to file an answer. Further, we order the State to provide this court with a copy of the district court's order imposing the pre-filing injunction, copies of the transcripts of any hearings relating to the imposition of the pre-filing injunction or application of the injunction, and any other pertinent documents filed in the district court relating to the pre-filing injunction.13-25725




09/09/2013Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 5/02/11, 5/11/13, 6/13/11, 7/11/11.  To Court Reporter: Jill Jacoby.13-26564




09/18/2013TranscriptFiled Notice from Court Reporter. Jill Jacoby stating that the requested transcripts were delivered.  Dates of transcripts: 5/02/11, 5/11/13, 6/13/11, 7/11/11.13-27626




09/24/2013Petition/WritFiled Answer to Petition for Writ of Mandamus.13-28540




09/24/2013AppendixFiled Respondent's Appendix.13-28541




10/31/2013Petition/WritReceived Proper Person Reply to Answer to Petition for Writ of Mandamus.


11/05/2013Notice/IncomingReceived Proper Person Notice of Memorandum and Points of Authorities, Arguments in Support of Repy to Answer Petition for Writ of Mandamus to Include 1st amend. US Const. "Vexiatious Litigant."


07/03/2014Opinion/DispositionalFiled Authored Opinion. "Petition granted." Before Hardesty/Douglas/Cherry. Author: Douglas, J. Majority: Hardesty/Douglas/Cherry. 130 Nev. Adv. Opn. No. 53. SNP1414-21714




07/03/2014WritIssued Writ. Certified copy of writ and Opinion mailed to Hon. Douglas Smith, District Judge, by this office.14-21765




07/03/2014WritFiled Writ of Mandamus.  Served on Hon. Douglas Smith, District Judge, by mail from this office on this day.14-21768




07/28/2014RemittiturIssued Notice in Lieu of Remittitur14-24508




07/28/2014Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed